Opinion by
CAROL M. HANSEN, Presiding Judge:
T1 On June 5, 2002, this Court ordered Appellant to show cause why this appeal should not be dismissed for lack of an appeal-able order. In response, Appellant confirms the trial court has not dismissed her claim against Capone's. Although she makes a number of assertions of fact regarding the identity, ownership, and legal organization of Capone's, the trial court has made no determination of these issues.
2 The record before us reflects Capone's entered a general appearance and submitted itself to the jurisdiction of the court. Appellant's claim against Capone's is still pending. The order attached to the petition in error does not contain an express determination that there is no just reason for delay and an express direction for the filing of judgment. Therefore, the trial court's order is not a final order and is subject to revision at any time before the final order adjudicating all the claims and the rights and liabilities of all the parties is filed with the court clerk. 12 O.S. Supp.1995 § 994(A). This appeal is DISMISSED for lack of an appealable order.
ADAMS, J., and MITCHELL, J., concur.